Citation Nr: 1800481	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  10-17 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation higher than 60 percent for status-post right knee total knee arthroplasty (TKA) from June 1, 2011.

2.  Entitlement to service connection for left hip degenerative joint disease (DJD).

3.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1980 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  A September 2010 rating decision, in pertinent part, assigned a 30 percent disability rating from June 1, 2011 for status-post right knee TKA.  Additionally, a September 2013 rating decision, in pertinent part, denied service connection for left hip DJD and major depressive disorder.

In May 2015, the Veteran testified before the undersigned Veteran Law Judge at a live videoconference Board hearing.  A transcript of the proceeding is of record.

A service connection claim for a psychiatric disorder encompasses claims for all acquired psychiatric conditions that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the record shows multiple psychiatric diagnoses, the Board has recharacterized the claim as reflected on the cover page.

In July 2015, the Board granted the Veteran's claim for an increased evaluation for right knee TKA and assigned a 60 percent disability rating from June 1, 2011.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand (Joint Motion) in March 2016, which indicated that the Board erred by failing to remand the claim to the RO for extraschedular consideration pursuant to 38 C.F.R. § 3.321, to include as under a different Diagnostic Code.  See Brambley v. Principi, 17 Vet. App. 20, 23-24 (2003).  By an Order dated in March 2016, the Court granted the Joint Motion and remanded the matter for readjudication in accordance with its instructions.

This case was most recently before the Board in September 2016, where it was remanded for further development.  In a February 2017 rating decision, on remand, the Appeals Management Center (AMC) awarded the Veteran a total disability rating based on individual unemployability (TDIU), effective June 1, 2011.  In response, the Veteran did not separately appeal the assigned effective date, so this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating she has to separately appeal these "downstream" issues).

Additionally, the Agency of Original Jurisdiction (AOJ) continued the denial of the remaining issues on appeal, as reflected in an August 2017 Supplemental Statement of the Case-increased evaluation for right knee TKA-and a September 2017 SSOC-service connection for left hip DJD and major depressive disorder-, and returned the claim to the Board for further review.  The Board notes that there was substantial compliance with its September 2016 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

However, as will be explained in the REMAND portion of the decision below, further development is required before the Board can adjudicate the Veteran's service connection claims for left hip DJD and for an acquired psychiatric disorder, other than mood disorder, as well as her claim for increase on an extra-schedular basis for her status-post right knee TKA, so the Board is returning these claims to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The most probative evidence of record reflects that the Veteran's mood disorder is etiologically related to her active military service.

2.  Since June 1, 2011, the Veteran's chronic residuals of a right knee TKA have primarily been manifested as severe painful motion and weakness.



CONCLUSIONS OF LAW

1.  The criteria for service connection for mood disorder have been met.  38 U.S.C. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for an evaluation higher than 60 percent for status-post right knee TKA on a schedular basis have not been met.  38 U.S.C. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5055 (2014)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For increased rating claims, 38 U.S.C. § 5103(a) requires, at a minimum, the Secretary to: (1) inform the claimant that in order to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and, (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

Once service connection is granted, Courts have held that the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See 38 U.S.C. § 5103(a); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nonetheless, the Board notes that in a July 2013 letter, the Veteran was informed of what evidence was required to substantiate her claim, and of her and VA's respective responsibilities in obtaining evidence.  Additionally, this letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the Veteran was afforded ample notice of the applicable law and requirements for substantiating her claims in the October 2016 Statement of the Case (SOC), as well in additional SSOCs.  She has had ample opportunity to respond or supplement the record, and has not alleged that any notice was less than adequate.  Thus, the Board finds that VA's duty to notify is satisfied.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records (STRs), pertinent post-service medical records, as well as her own written contentions.  Neither the Veteran nor the Veteran's representative has identified, nor does the record otherwise indicate, any other evidence relevant to her claim that has not been obtained.  Furthermore, the Veteran was afforded VA examinations and opinions were provided in support of her claim.  Upon review of the medical evidence, the Board concludes that these examination reports, collectively, are adequate for the purpose of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain "chronic diseases" may be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by probative evidence to the contrary.  Id.

When a chronic disease is shown in service, sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To be "shown in service," the disease identity must be established and the diagnosis must not be subject to legitimate question.  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013); see also 38 C.F.R. § 3.303(b).  There is no "nexus" requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Walker, 708 F.3d at 1336.

Service connection may also be granted on a secondary basis for a condition that is not directly caused by the Veteran's service.  38 C.F.R. § 3.310.  In order to prevail under a theory of secondary service connection, the evidence must demonstrate an etiological relationship between (1) a service-connected disability or disabilities and (2) the condition said to be proximately due to the service-connected disability or disabilities.  Buckley v. West, 12 Vet. App. 76, 84 (1998); see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  In addition, secondary service connection may also be found in certain instances when a service-connected disability aggravates another condition.  See Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

Thus, service connection may be established either by showing (1) direct service incurrence or aggravation, (2) an etiological relationship between the claimed condition and a service-connected disability, or (3) using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104 (a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

III.  Acquired Psychiatric Disorder

The Veteran was afforded a VA mental disorders examination in July 2013.  The VA examiner diagnosed the Veteran with mood disorder due to general medical condition.  The examiner stated that the diagnosis of mood disorder is more likely than not related to her service-connected degenerative joint disease of her knees.

In light of the foregoing, the Board finds that the most probative evidence of record supports a finding that the Veteran's mood disorder is secondary to her bilateral knee DJD.  Here, the July 2013 VA medical opinion is the only probative opinion of record, and it provides an adequate rationale to support the conclusion that the Veteran's psychiatric diagnosis is etiologically related to her service-connected disabilities.  There can be no doubt that further inquiry can be undertaken with a view towards development of the claim.  However, in this regard, the Board recognizes that the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Therefore, in light of the evidence of record and the applicable law, the Board concludes that service connection for mood disorder due to general medical condition is warranted.  38 C.F.R. § 3.304.

IV.  Legal Criteria for Increased Rating

When evaluating the severity of a particular disability, it is essential that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of a disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, then separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  If the evidence for and against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4.  These percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

V.  Right Knee TKA

The Veteran's service-connected status-post right knee TKA is evaluated as 60 percent disabling from June 1, 2011 under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (knee replacement (prosthesis)).  Here, DC 5055 is clearly applicable due to the fact that it pertains specifically to the disability at issue following the Veteran's right knee total knee replacement.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested than another diagnostic code should be used.  As to whether an evaluation higher than 60 percent is warranted for a TKA of the right knee, the Board's consideration is constrained by two limiting aspects of the rating schedule.

First, the maximum schedular evaluation for a TKA more than one year following implantation of the prosthesis is 60 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Under this Diagnostic Code, the maximum schedular rating for one year after the prosthetic implantation is 100 percent; thereafter, the maximum schedular rating is 60 percent.  Id.  Accordingly, the assigned evaluation is the maximum disability rating available under Diagnostic Code 5055.

Second, the Veteran's service-connected right knee TKA is located in the lower one third of her thigh.  The "amputation rule," set forth at 38 C.F.R. § 4.68, provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  The regulation elaborates that, for example, the combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation under Diagnostic Code 5165.  This 40 percent rating may be further combined for disabilities above the knee but not to exceed the above the knee amputation elective level.  See 38 C.F.R. § 4.68.  As the disability of the right knee rated in this appeal involves the lower one third of the Veteran's thigh, the rating may not exceed 60 percent.  See 38 C.F.R. § 4.71a, DC 5162 (amputation of the middle or lower third of the thigh warrants a disability rating of 60 percent).  Therefore, pursuant the amputation rule, the 60 percent evaluation for chronic residuals of a right knee TKA is the maximum schedular rating available for the disability on appeal.

However, although a higher schedular evaluation is not available in this case, the Board is remanding the issue of entitlement to an evaluation higher than 60 percent for status-post right knee TKA from June 1, 2011 for extraschedular consideration.


ORDER

1.  Entitlement to service connection for mood disorder is granted.

2.  Entitlement to an evaluation higher than 60 percent for status-post right knee TKA on a schedular basis is denied.


REMAND

First, a July 2011 VA treatment record reflects that the Veteran was diagnosed with major depressive disorder.  During the Veteran's most recent VA mental disorders examination, the examiner diagnosed the Veteran with mood disorder.  While the examiner identified that the Veteran's has been diagnosed with depression, an opinion was not provided regarding its relationship, if any, to the Veteran's active military service and/or her service-connected disabilities.  In light of the above grant of service connection for mood disorder, the Board finds that a new VA mental disorders examination is warranted to address the nature and etiology of the Veteran's acquired psychiatric disorder, other than mood disorder.

Regarding extraschedular consideration under 38 C.F.R. § 3.321(b)(1)- generally speaking, evaluating a disability under either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  Addressing the adequacy of the schedular rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the criteria in the Rating Schedule.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Here, in the March 2016 Joint Motion, the parties indicated that the Board erred by failing to remand the Veteran's claim for increase to the RO for extraschedular consideration pursuant to 38 C.F.R. § 3.321, because the Board remanded the TDIU claim for further development regarding the impact of her service-connected TKA on her occupational impairment.  See Brambley v. Principi, 17 Vet. App. 20, 23-24 (2003).  Therefore, the Board is remanding this issue to the RO for referral to the Director of Compensation Service for extraschedular consideration.

Additionally, a new examination is warranted for the Veteran's left hip DJD.  In this case, the Veteran contends that her current left hip disability is etiologically related to her service-connected musculoskeletal disabilities.  Most recently, the Veteran was afforded a VA examination in August 2013.  Although the examination report indicates that the examiner conducted a physical evaluation of both hips, the medical opinion is unclear regarding whether the arthritis in the Veteran's left hip, specifically, is due to her active military service and/or her other service-connected disabilities.  As a result, the Board concludes that a new opinion is warranted.

Finally, while on remand, the AOJ should also attempt to obtain the Veteran's updated medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain all outstanding treatment records if relevant to these claims.  Also ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records that have not yet been obtained.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).

2.  After receiving all additional treatment records, schedule the Veteran for an appropriate VA mental disorders examination to determine the nature and etiology of her acquired psychiatric disorder, other than mood disorder, to include major depressive disorder.  Her claim file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must address the following:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's acquired psychiatric disorder, other than mood disorder, to include major depressive disorder, had its onset during service or is it otherwise etiologically related to service?

(b)  Is it at least as likely as not that the Veteran's acquired psychiatric disorder, other than mood disorder, to include major depressive disorder, was either caused, or aggravated, by her service-connected mood disorder and/or service-connected musculoskeletal disabilities?

The examiner should note that the term "aggravated by" refers to "any increase in severity" of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disability.

If the examiner opines that the Veteran's mood disorder and/or service-connected musculoskeletal disabilities have aggravated her major depressive disorder, then the examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

The absence of evidence of contemporaneous medical evidence in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

3.  After receiving all additional treatment records, schedule the Veteran for a VA orthopedic examination with a physician to determine the nature and etiology of her left hip DJD.  Her claim file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must address the following:

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's left hip DJD had its onset during service or is it otherwise etiologically related to service?

(b)  Is it at least as likely as not that the Veteran's left hip DJD had its onset during the year immediately following her separation from active military service in May 1995?

(c)  Is it at least as likely as not that the Veteran's left hip DJD was either caused, or aggravated, by any of her service-connected musculoskeletal disabilities?

The examiner should note that the term "aggravated by" refers to "any increase in severity" of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disability.

If the examiner opines that any of the Veteran's service-connected musculoskeletal disabilities, either individually or combined, have aggravated her left hip DJD, then the examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

The absence of evidence of contemporaneous medical evidence in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

4.  Ensure that the requested examination reports are responsive to the above directives.  If they are not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. § 4.2.

5.  Pursuant to the March 2016 Joint Motion, submit the claim of entitlement to an increased rating for right knee TKA to the Director of Compensation Services for extra-schedular consideration pursuant to 38 C.F.R. § 3.321.

6.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the claims remaining on appeal.  If the issues remain denied, send the Veteran and her representative a Supplemental Statement of the Case (SSOC), and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


